Citation Nr: 1530380	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-41 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include neuropathy. 

2.  Entitlement to service connection for a bilateral toe disorder.

3.  Entitlement to service connection for bilateral hand dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing held at the RO before a Decision Review Office (DRO) in July 2011.  A Board hearing was held at the RO before the undersigned Veterans Law Judge in May 2015.  Transcripts of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA paperless claims file.  Although these records were not were not reviewed by the Agency of Original Jurisdiction (AOJ) prior to the issuance of the most recent statement of the case in January 2012, the Board finds that there is no prejudice.  The Veteran withdrew his appeal as to the claimed dermatitis of the hands, and the remaining issues are being remanded for further development.  Thus, the AOJ will have an opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a bilateral shoulder disorder and for a bilateral toe disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  




FINDING OF FACT

During the May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to service connection for bilateral hand dermatitis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of service connection for bilateral hand dermatitis have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the May 2015 hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral hand dermatitis.  See Bd. Hrg. Tr. at 2.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for bilateral hand dermatitis is dismissed.  


REMAND

The Veteran has contended that he injured his toes and his shoulders during active duty while he was lifting a heavy object with a fellow soldier who dropped his end.  He has stated that the object landed on his toes and that his shoulders popped out of their sockets.  See Bd. Hrg. Tr. at 4-6.  The Veteran reported that, since that time, he has had difficulty bending his toes and has had shoulder pain.  The Veteran's private physician submitted a statement and related his current feet and shoulder pain to a major trauma that occurred 30 years earlier.  See September 2009 private physician statement.  

The Veteran was afforded a VA examination in August 2010 in connection with his claim for service connection for a bilateral toe disorder.  However, regarding the etiology of this disorder, the examiner indicated that he could not provide an opinion without resort to mere speculation.  In so doing, he noted that there was no objective evidence of treatment rendered from separation until 2008.  The examiner did not, however, address the complaint of bilateral toe pain in the November 1971 VA examination report, nor the Veteran's lay statements that he has not had full range of motion of his toes since the in-service injury.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  For these reasons, the Board finds that an additional VA examination and medical opinion are needed.

Moreover, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any bilateral shoulder disorder that may be present.  In light of the foregoing, the Board finds that a VA examination and medical opinion are needed.  

Additionally, there are outstanding, potentially relevant records that should be secured.  Specifically, the Veteran has contended that he sought treatment for his toes in 1971 or 1972 at a VA healthcare facility.  The only records from that time period include the November 1971 VA examination report.  Accordingly, any outstanding VA treatment records should be secured.  Furthermore, the Veteran testified that he sought treatment from two private physicians, Dr. A.M. and Dr. T.M.  See, Bd. Hrg. Tr. at 21-23.  As there has been no attempt made to obtain the private treatment records from Dr. T.M. and there are no recent treatment records from Dr. A.M., all outstanding medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral toe disorder and a bilateral shoulder disorder, to specifically include from Dr. A.M. and Dr. T.M.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include records from the St. Petersburg VA healthcare facility dated in 1971 and 1972.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any toe disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should specifically consider the May 1970 service treatment record that included a complaint of pain in his toes of both feet; the October 1970 podiatry consultation that included a notation that the Veteran did not have any trauma to his toes, but had difficulty with both big toes; the January 1971 service treatment record that included a notation that the Veteran first noticed his toes hurting in Vietnam and could not bend his toes in Vietnam; the May 1971 consultation that included that the Veteran first noticed that his toes would not flex in 1969, but that he had no injury; the May 1971 separation examination that noted that the Veteran could not flex his big toes on both feet and the report of medical history that contained the Veteran's reported history of his big toe being painful and deformed on both feet.  The examiner should also consider the November 1971 VA examination report that included a complaint of pain in the big toes.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral toe disorders.  

For each toe diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service, to include having a heavy object dropped on his toes as well as any symptomatology reported therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should specifically consider the May 2012 VA treatment record that included an assessment of osteoarthritis in the shoulders.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral shoulder disorders.  If a diagnosis of neuropathy is not identified, he or she should so state and explain why.  

For each shoulder diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service, to include carrying heavy equipment during service and having his shoulders pop out of the sockets when carrying a heavy object with a fellow soldier who dropped his end.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


